MEMORANDUM **
Nathan Burgess appeals pro se the district court’s judgment dismissing for failure to state a claim his action alleging violations of the Americans with Disabilities Act (“ADA”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1035 (9th Cir.2002), and we affirm.
Burgess alleged that the City defendants violated the ADA by not permitting holders of “disability passes” to receive a discounted fare on SamTrans express buses. The district court properly dismissed this claim because Burgess did not allege that he was denied services, or was treated differently than non-disabled passengers. See Weinreich v. Los Angeles County Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir.1997); 42 U.S.C. § 12132.
The district court properly dismissed Burgess’ claim that the City defendants violated the ADA by not providing express bus service on Sundays because the Sam-Trans schedule does not discriminate against individuals with disabilities. See id.
Burgess’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.